Exhibit 10.57
LAS VEGAS SANDS CORP.
LAS VEGAS SANDS, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
November 13, 2010
Michael A. Leven
Re: Continued Employment as President and COO of Las Vegas Sands Corp.
Dear Mike:
This letter agreement (this “Agreement”) sets forth certain terms and conditions
relating to your employment as President and Chief Operating Officer of Las
Vegas Sands Corp., a Nevada corporation (“LVSC”), and Las Vegas Sands, LLC, a
Nevada limited liability company and wholly-owned subsidiary of LVSC (together
with LVSC, the “Company”). Capitalized but undefined terms have the meanings
given such terms on Annex A attached hereto.
1. Prior Employment Agreement. Effective as of January 1, 2011 (the “Effective
Date”), the employment agreement between the Company and you, dated as of
March 11, 2009 (the “Employment Agreement”), shall terminate and be of no
further force and effect; provided, that you shall not forfeit your right to any
nonqualified stock options to purchase shares of LVSC common stock, par value
$0.001 per share (each, an “Option” and, together, the “Options”), or shares of
restricted stock granted under the 2004 Equity Award Plan (the “Plan”) that are
outstanding as of the Effective Date. Effective as of the Effective Date, except
as provided in the preceding sentence, this Agreement will constitute the entire
agreement between the Company and you with respect to your terms and conditions
of employment. For the sake of clarity, your Options and awards of restricted
stock that are outstanding as of the Effective Date are set forth on Annex B.
2. Employment; Term. The Company shall employ you, during the Term (as defined
below) and subject to the conditions set forth in this Agreement, to serve as
the President and Chief Operating Officer of the Company. You shall report only
to the Company’s Chief Executive Officer and Chairman of the Board of Directors
of the Company (the “Board”). The Company’s other officers (other than its Chief
Financial Officer) shall report directly or indirectly to you. While employed
hereunder during the Term, you shall be a member of the Board. Subject to any
earlier termination as provided in accordance with the terms of this Agreement,
the initial term of your employment hereunder will commence on the Effective
Date and will expire on November 12, 2012 (the “Term”).
3. Base Salary; Benefits.
(a) During the Term, you shall receive a base salary of $3,000,000 per year,
payable in accordance with the usual payroll practices of the Company (the “Base
Salary”).
(b) Other than as specifically stated in this Agreement, you shall be provided
with perquisites and employee benefits and reimbursement of business expenses in
the same manner and to the same extent and on the same terms and conditions as
are generally made available and provided by the Company from time to time to
the Company’s other similarly situated senior executives. In addition, during
the Term, (i) the Company shall make available to you a jet aircraft in
connection with both business and personal use, including personal use by your
spouse, and shall cause such jet aircraft to be provided with a customary level
of staffing and amenities, including without limitation, catering and
communications capabilities, and (ii) the Company shall pay the initiation fee
for a membership for you in a country club of your choice.

 

 



--------------------------------------------------------------------------------



 



4. Annual Bonus. You will be eligible for an annual bonus (“Bonus”) under the
Executive Cash Incentive Plan for each partial and full calendar year of the
Term (with a target Bonus of 100% of Base Salary), subject to the achievement of
performance criteria established by the Compensation Committee of the Board (the
“Compensation Committee”). The actual amount of the Bonus shall be determined by
the Compensation Committee in its sole discretion in accordance with the
Company’s Management Incentive Plan in effect at the time of such determination,
after consultation with the Company’s Chief Executive Officer. The Bonus for any
year shall be payable at the same time as annual bonuses are paid to other
senior executives of the Company, but no later than March 15 of the year
immediately following the year to which the Bonus relates, subject to your
continued employment on the payment date except (a) for the Bonus for the 2012
calendar year, which is subject to your continued employment through the end of
the Term and (b) as otherwise provided in Section 6(a).
5. Grant of Shares of Restricted Stock.
(a) On January 1, 2011, you shall be granted 350,000 shares of restricted stock
under the Plan (the “Restricted Stock Award”).
(b) The Restricted Stock Award shall vest in its entirety (and the restrictions
on the restricted shares shall lapse) on November 12, 2012, subject to your
continued employment as President and Chief Operating Officer on that date,
except as otherwise provided below. The Company covenants that on January 1,
2011, without the need for shareholder approval, there will be 350,000 shares of
LVSC common stock available under the Plan for the unconditional grant of the
Restricted Stock Award. Except as otherwise provided herein, the Restricted
Stock Award shall otherwise be subject to the terms and conditions of the Plan
and the Company’s form of restricted stock agreement for its senior executives.
6. Termination of Employment.
(a) Prior to the expiration of the Term, if your employment is terminated by the
Company (other than for Cause) or by reason of death or Disability or if you
terminate your employment for Good Reason, you shall be entitled to receive:
(i) all accrued and unpaid Base Salary and bonus(es) through the date of
termination; (ii) a lump sum cash payment of 50% of the Base Salary you would
have received had you remained employed through the remainder of the Term; and
(iii) continued participation in the health and welfare benefit plans of the
Company during the remainder of the Term (without giving effect to your
termination); provided, however, that the Company’s obligation to provide
benefits under clause (iii) shall cease at the time you and your covered
dependents become eligible for comparable benefits from another employer that do
not exclude any pre-existing condition of you or any covered dependent that was
not excluded under the Company’s health and welfare plans immediately prior to
the date of termination.
(b) In addition to the payments provided for in Section 6(a), if (A) your
employment terminates prior to expiration of the Term because the Company
terminates your employment for reasons other than Cause or you terminate your
employment for Good Reason, (B) your employment terminates prior to the
expiration of the Term due to your death or Disability, (C) your employment
terminates by reason of expiration of the Term or (D) a Change in Control
occurs, then the Restricted Stock Award shall become immediately fully vested
(and the restrictions on the restricted shares shall lapse).
(c) Notwithstanding any other provision of this Agreement to the contrary, you
acknowledge and agree that any and all payments to which you are entitled under
this Section 6 (other than Section 6(b)(D)) are conditional upon and subject to
your (or your estate’s) execution, within 10 days following termination of your
employment, of the General Release and Covenant Not to Sue in the form attached
hereto as Exhibit A (which form may be reasonably modified to reflect changes in
the law), and, except as otherwise provided in Section 10, any payments that are
subject to the execution of such General Release and Covenant Not to Sue shall
commence to be paid on the day immediately following expiration of the release
revocation period.

 

2



--------------------------------------------------------------------------------



 



7. Licensing and Compliance Requirement. You have filed an application to obtain
a finding of suitability as an officer of the Company (the “License”) with the
Nevada State Gaming Control Board and the Nevada Gaming Commission
(collectively, the “Nevada Gaming Authorities”), pursuant to the provisions of
applicable Nevada gaming laws and the regulations of the Nevada Gaming
Commission. You agree, at the Company’s sole cost and expense, to continue to
cooperate with the Nevada Gaming Authorities at all times in connection with
obtaining the License, including but not limited to in connection with the
processing of such application and any investigation thereof undertaken by the
Nevada Gaming Authorities. The Company shall use its best efforts to assist you
in obtaining the License. In the event your application to obtain the License is
denied, the Company shall reasonably pursue any appeal or other form of review
permitted by applicable law. In the event your application to obtain a finding
of suitability is rejected by the Nevada Gaming Authorities, this Agreement
shall automatically terminate not later than the time specified by the Nevada
Gaming Authorities, and in such event the Options shall be forfeited and neither
the Company nor you shall have any continuing obligations to the other
hereunder.
8. Excise Tax Gross-Up.
(a) If it shall be determined that any amount paid, distributed or treated as
paid or distributed by the Company to or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 8) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by you
with respect to such excise tax (such excise tax, together with any such
interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then you shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. The determinations required to be made
under this Section 8, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm (the “Accounting Firm”) in consultation with reasonable counsel
of your choosing, which shall provide detailed supporting calculations both to
the Company and to you within 15 business days of the receipt of notice from you
that there has been or may be a Payment, or such earlier time as is requested by
you or the Company. The Accounting Firm shall be appointed jointly by you and
the Company. All fees and expenses of the Accounting Firm and your counsel shall
be borne by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Company to you within five days of the receipt
of the Accounting Firm’s determination. Any reasonable determination by the
Accounting Firm shall be binding upon you and the Company.
(b) Without limiting the scope of Section 8(a) hereof, you shall notify the
Company in writing of any written claim to you by the Internal Revenue Service
that, if successful, would require the payment by the Company of the Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten business days after you are informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. You shall not pay such claim prior to the expiration of
the 30-day period following the date on which you give such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is required by the Internal Revenue Service). If the
Company notifies you in writing prior to the expiration of such period that it
desires to contest such claim, you shall: (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
to effectively contest such claim, and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold you harmless, on an after-tax basis, for any Excise Tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 8(b), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that any extension of the statute of
limitations relating to payment of taxes for your taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to whether a Gross-Up Payment would be payable hereunder and you shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

3



--------------------------------------------------------------------------------



 



9. Miscellaneous.
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, without reference to its conflict of law
provisions.
(b) This Agreement sets forth the entire and final agreement and understanding
of the parties and contains all of the agreements made between the parties with
respect to the subject matter hereof, other than agreements between the parties
with respect to your service on the Board through the date hereof, which shall
remain in full force and effect. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto, with respect
to the subject matter hereof. No change or modification of this Agreement shall
be valid unless in writing and signed by you and the Company (the signatory for
the Company shall be a duly authorized officer of the Company other than you).
(c) This Agreement may be executed in several counterparts, each of which shall
be considered an original, but which when taken together, shall constitute one
agreement.
(d) The Company agrees that, if you are made a party, or are threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that you
are or were a director, officer, employee, agent, manager, consultant or
representative of the Company or an affiliate or are or were serving at the
request of the Company or an affiliate as a director, officer, member, employee
or agent of another corporation, partnership, joint venture, trust, enterprise
or other person, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is your alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, you shall promptly be indemnified and held harmless by the Company to the
fullest extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or by resolutions of the Board.
10. Section 409A.
(a) For purposes of Section 409A, each of the payments that may be made under
this Agreement are designated as separate payments. In addition, for purposes of
this Agreement, with respect to payments of any amounts that are considered to
be “deferred compensation” subject to Section 409A, references to “termination
of employment” (and substantially similar phrases) shall be interpreted and
applied in a manner that is consistent with the requirements of Section 409A. It
is intended that the provisions of this Agreement comply with Section 409A, and
all provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. In this regard, the provisions of this Section 10 shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A. In light of the uncertainty as of the date
hereof with respect to the proper application of Section 409A, the Company and
you agree to negotiate in good faith to make amendments to this Agreement as the
parties mutually agree are necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. Notwithstanding the foregoing, except as
otherwise provided herein, you shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for your
account in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any affiliate shall have any
obligation to indemnify or otherwise hold you (or any beneficiary) harmless from
any or all of such taxes or penalties.
(b) Notwithstanding anything in this Agreement to the contrary, in the event
that you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments that are “deferred compensation” subject
to Section 409A that are made by reason of your “separation from service” within
the meaning of Section 409A (other than, for example, solely by reason of a
Change in Control) shall be made to you prior to the date that is six (6) months
after the date of your “separation from service” or, if earlier, your date of
death. Immediately following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum. In addition, for a period of
six months following the date of separation from service, to the extent that the
Company reasonably determines that any of the benefit plan coverages described
in Section 6 may not be exempt from U.S. federal income tax, you shall in
advance pay to the Company an amount equal to the stated taxable cost of such
coverages for six months. At the end of such six-month period, you shall be
entitled to receive from the Company a reimbursement of the amounts paid by you
for such coverages.

 

4



--------------------------------------------------------------------------------



 



(c) To the extent that any reimbursements pursuant to this Agreement are taxable
to you, any such reimbursement payment due to you shall be paid to you as
promptly as practicable, and in all events on or before the last day of your
taxable year following the taxable year in which the related expense was
incurred. Any such reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year. Except as permitted
under Section 409A, any deferred compensation that is subject to Section 409A
and is payable to or for your benefit under any Company-sponsored plan, program,
agreement or arrangement may not be reduced by, or offset against, any amount
owing by you to the Company.
(d) Any payment by the Company of any Gross-Up Payment provided in Section 8 of
this Agreement will be paid as provided therein but in all events not later than
the end of your taxable year next following your taxable year in which you remit
the related taxes.
Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to me.

            Very truly yours,

LAS VEGAS SANDS CORP.
      By:   /s/Sheldon G. Adelson         Name:   Sheldon G. Adelson       
Title:   Chief Executive Officer        LAS VEGAS SANDS, LLC
      By:   /s/ Sheldon G. Adelson         Name:   Sheldon G. Adelson       
Title:   Chairman of the Board and Treasurer   

     
I hereby accept the terms of this
   
Agreement and agree to abide by the
   
provisions hereof:
   
 
   
/s/ Michael A. Leven
   
 
Michael A. Leven
   
 
   
Date: November 13, 2010
   

Signature Page to Leven Employment Letter Agreement

 

5



--------------------------------------------------------------------------------



 



Annex A
Certain Definitions
“Cause” shall mean that the Board, at a duly noticed meeting, has determined
that one or more of the following events has occurred: (i) (A) your conviction
of a felony, misappropriation of any material funds or material property of the
Company or any of its affiliates, (B) commission of fraud or embezzlement with
respect to the Company or any of its affiliates or (C) any material act of
dishonesty relating to your employment by the Company resulting in direct or
indirect personal gain or enrichment at the expense of the Company or any of its
affiliates; (ii) use of alcohol or drugs that renders you materially unable to
perform the functions of your job or carry out your duties to the Company;
(iii) a material breach of this Agreement by you that is likely to cause a
material adverse effect on the business of the Company or any of its affiliates;
or (iv) committing any act or acts of serious and bad faith willful misconduct
(including disclosure of confidential information) that is likely to cause a
material adverse effect on the business of the Company or any of its affiliates;
provided, however, that with respect to (ii) or (iii) above, the Company shall
have first provided you with written notice stating with specificity the acts,
duties or directives have committed or failed to observe or perform, and you
shall not have corrected the acts or omissions complained of within thirty
(30) days of receipt of such notice.
“Change in Control” shall have the meaning given to that term in the Plan.
“Disability” shall mean that you shall, in the opinion of an independent
physician selected by agreement between the Board and you, become so physically
or mentally incapacitated that you are unable to perform the duties of your
employment for an aggregate of 180 days in any 365 day consecutive period or for
a continuous period of six (6) consecutive months.
“Good Reason” shall mean (i) a material breach of this Agreement by the Company;
(ii) a reduction in your Base Salary; (iii) a reduction in your target Bonus;
(iv) a material change in the duties and responsibilities of office that would
cause your position to have less dignity, importance or scope than intended on
the date of this Agreement as set forth herein; (v) a Change in Control; or
(vi) Sheldon G. Adelson is not serving as Chief Executive Officer of the Company
and Chairman of the Board (unless his current spouse is serving in such
capacities); provided, however, that you may not terminate your employment for
Good Reason unless (A) you give written notice to the Company that Good Reason
has occurred and that you have elected to resign, and (B) the Company has not
cured such act or omission prior to the expiration of the thirty (30) day period
after delivery of such notice, in which case, your employment shall terminate
thirty (30) days after delivery of such notice.
“Section 409A” means Section 409A of the Code and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Michael A. Leven (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that letter agreement dated as of
November 13, 2010 (the “Agreement”) by and among Executive, Las Vegas Sands
Corp. (“LVSC”), a Nevada corporation, and Las Vegas Sands, LLC, a Nevada limited
liability company and wholly-owned subsidiary of LVSC (together with LVSC, the
“Company”), does hereby covenant not to sue or pursue any litigation against,
and waives, releases and discharges the Company, its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents of any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Executive ever had, now has or shall or may have or assert as of
the date of this General Release and Covenant Not to Sue against the Company
Group relating to his employment with the Company or the termination thereof or
his service as an officer or director of any subsidiary or affiliate of the
Company or the termination of such service, including, without limiting the
generality of the foregoing, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and other
Federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, all claims under Federal, state or local laws for
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys’ fees and costs (collectively, “Claims”); provided, however, that
nothing herein shall release the Company from any of its obligations to
Executive under the Agreement (including, without limitation, its obligation to
pay the amounts and provide the benefits upon which this General Release and
Covenant Not to Sue is conditioned) or any rights Executive may have to
indemnification under any charter or by-laws (or similar documents) of any
member of the Company Group or any insurance coverage or other benefits under
any directors and officers insurance or similar policies or benefit plans.
Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding for Claims
that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that Executive
is executing this General Release and Covenant Not to Sue voluntarily and
knowingly, but that this General Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant Federal, state or local administrative agency, but
Executive agrees to waive Executive’s rights with respect to any monetary or
other financial relief arising from any such administrative proceeding.
In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

 

 



--------------------------------------------------------------------------------



 



This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State.
Executive acknowledges that Executive has been offered but declined a period of
time of at least twenty-one (21) days to consider whether to sign this General
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this General Release and Covenant Not to Sue at
any time during the seven (7) days following the date on which this General
Release and Covenant Not to Sue has been signed by all parties to this General
Release and Covenant Not to Sue. In order to cancel or revoke this General
Release and Covenant Not to Sue, Executive must deliver to the General Counsel
of the Company written notice stating that Executive is canceling or revoking
this General Release and Covenant Not to Sue. If this General Release and
Covenant Not to Sue is timely cancelled or revoked, none of the provisions of
this General Release and Covenant Not to Sue shall be effective or enforceable
and the Company shall not be obligated to make the payments to Executive or to
provide Executive with the other benefits described in the Employment Agreement
and all contracts and provisions modified, relinquished or rescinded hereunder
shall be reinstated to the extent in effect immediately prior hereto.
Executive acknowledges and agrees that Executive has entered into this General
Release and Covenant Not to Sue knowingly and willingly and has had ample
opportunity to consider the terms and provisions of this General Release and
Covenant Not to Sue.
IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this                      day of
                    , _____.

         
 
  EXECUTIVE    
 
       
 
 
 
Michael A. Leven    

 

3



--------------------------------------------------------------------------------



 



Annex “B”
Outstanding Incentive Awards
Non-Qualified Stock Options

                                                              Expiration    
Options     Option     Options     Options     Options     Options   Grant Date
  Date     Issued     Price     Vested     Unvested     Exercised    
Exercisable  
12/15/2004
    12/15/2004       8,349     $ 29.00       8,349       0       0       8,349  
12/17/2007
    12/17/2007       10,000     $ 115.39       4,000       6,000       0      
4,000  
3/11/2009
    3/11/2014       750,000     $ 1.55       750,000       0       450,000      
300,000  
3/11/2009
    3/11/2014       2,250,000     $ 1.55       0       2,250,000       0       0
 
1/1/2010
    3/11/2014       250,000     $ 14.94       250,000               0      
250,000  
1/1/2010
    3/11/2014       750,000     $ 14.94       0       750,000       0       0  
 
                                             
Totals
            4,018,349               1,012,349       3,006,000       450,000    
  562,349  
 
                                             

Restricted Shares

                              Shares     Shares     Shares   Grant Date   Issued
    Vested     Unvested  
6/9/2005
    1,348       1,348       0  
6/7/2006
    734       734       0  
6/7/2007
    636       636       0  
6/5/2008
    779       779       0  
 
                 
Totals
    3,497       3,497       0  
 
                 

 

4